Citation Nr: 9913121	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for the service-connected recurrent 
dislocation of the right (major) shoulder.  

2.  Entitlement to an increase in the 20 percent evaluation 
for the service-connected post-operative status prepatella 
bursitis, septic right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO 
which denied increased ratings for service-connected 
prostatitis, right shoulder, and right knee disabilities.  
(The right shoulder disability was then rated 10 percent 
disabling.)  A personal hearing at the RO was held in August 
1996.  Thereafter, the hearing officer granted an increased 
rating to 20 percent for the right knee disability.  In July 
1998, a hearing was held at the RO before Iris S. Sherman, 
who is a member of the Board designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 1998).  

In a letter received in July 1998, the veteran indicated that 
he wished to withdraw his appeal for an increased rating for 
chronic prostatitis which had been developed for appellate 
review.  Accordingly, the Board will confine its review of 
the appeal to the two remaining issues as set forth on the 
first page of this document.  


REMAND

The veteran contends that he has significant pain and 
instability in his right shoulder and right knee resulting in 
functional limitation in both extremities.  The veteran 
testified that he has dislocation of the right shoulder 
several times a week while sleeping, and that he has 
occasional locking in his right knee that sometimes causes 
him to fall.  

Although the veteran was most recently examined by VA in 
January 1998, the examiner did not provide sufficiently 
detailed information to evaluate the service-connected 
disabilities nor were there any findings reported concerning 
the degree of functional loss as required by 38 C.F.R. 
§ 4.40.  "The Board's consideration of factors which are 
wholly outside the rating criteria provided by the regulation 
is error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).  Therefore, the Board finds that the 
January 1998 VA examination was inadequate and that further 
development of the record is necessary.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because the Codes used to rate the veteran's right shoulder 
and right knee disabilities are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to pain on use, 
incoordination, weakness, fatigability, or during flare-ups.  
DeLuca.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

Lastly, the Board notes that in VAOPGCPREC 23-97 (July 1, 
1997), it was held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Moreover, in Esteban v. 
Brown, 6 Vet.App. 259 (1994), it was determined that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  Consideration should be given by the 
RO to the General Counsel decision in connection with the 
veteran's right knee disability.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current medical 
evidence of record, it is the decision of the Board that 
additional development is necessary prior to appellate 
review.  Accordingly, the case must be REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected right shoulder and 
right knee disabilities since January 
1998.  Inquiry should be made of the 
veteran as to whether he is receiving 
Social Security benefits based on 
disability.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, not already obtained, 
as well as any VA clinical records, and 
associate them with the claims folder.  
In particular, records from the emergency 
room of the VAMC, Brockton for treatment 
rendered on April 27 and 30, 1998 should 
be obtained.  If the veteran is receiving 
Social Security benefits based on 
disability, the administrative decision 
and all medical and other records relied 
upon in rendering the decision should be 
obtained.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his right shoulder 
and right knee disabilities.  The 
consequences of failing to appear for the 
examination should be made known to him.  
The claims folder must be made available 
to the examiner for review before the 
examination, and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The examiner should provide the following 
information:  

(a) The veteran's range of motion of 
the right shoulder and right knee 
should be reported in degrees.  For 
VA purposes, flexion of the knee is 
to 140 degrees and extension is to 
0.  Normal flexion of the shoulder 
is to 180 degrees, normal abduction 
is to 180 degrees, and normal 
external and internal rotation is to 
90 degrees.  38 C.F.R. Part 4, 4.71, 
Plate I and II (1998).  Also, tests 
for stability of each disability 
should be accomplished, and any 
instability should be classified as 
mild, moderate or severe.  The 
examiner should also indicate 
whether there is loss of head (flail 
shoulder), nonunion, or fibrous 
union of the right shoulder.  

(b) Whether the veteran's right 
shoulder or right knee exhibit 
weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under 38 C.F.R. 
§ 4.45.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the 
record.  

(c) Whether pain could significantly 
limit the veteran's functional 
ability during flare-ups or when he 
uses his right shoulder or right 
knee over a period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under 38 C.F.R. § 4.40.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full.  In particular, the RO 
should determine if all medical findings 
necessary to rate the veteran's service-
connected disabilities have been provided 
by the examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should consider application of the 
General Counsel Opinion (discussed above) 
for the veteran's right knee disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
to § 3.655, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for the examination, 
correspondence informing him of the date 
and place of the examination and of the 
consequences of failing to appear for the 
examination should be included in the 
claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


